DETAILED ACTION
Notice to Applicant

1.         The following is a FINAL office action upon examination of application number 14/861,531. Claims 1-11 and 13-19 are pending in this application and have been examined on the merits discussed below.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment

3.	In the response filed March 22, 2021, Applicant amended claim 1, and did not cancel any claims. No new claims were presented for examination.

4.	The claim rejections under 35 U.S.C. 101 were previously withdrawn. [See Office Action, dated 09/01/2020]

Response to Arguments

5.	Applicant's arguments filed January 04, 2021 have been fully considered.

6.	Applicant submits “Applicant respectfully submits that at least the (1) combination of controlling both machine-to-machine diagnosing, (2) escalating recruitment of human operators based on the diagnostics associated with both the problematic machine and machines that are operatively coupled to the problematic machine, (3) networking/use of sensors in peripheral machines to diagnose issues, and (4) use of user submitted soft fields and cloud management capabilities to control the operation of remote machines in response to problematic events improves granularity and speed of control in complex systems with interconnected machines over conventional notification and scheduling systems.” [Applicant’s Remarks, 01/04/2021, page 6] 

	Applicant suggests, as best understood by the Examiner, that the cited prior art does not teach “that at least the (1) combination of controlling both machine-to-machine diagnosing, (2) escalating recruitment of human operators based on the diagnostics associated with both the problematic machine and machines that are operatively coupled to the problematic machine, (3) networking/use of sensors in peripheral machines to diagnose issues, and (4) use of user submitted soft fields and cloud management capabilities to control the operation of remote machines in response to problematic events improves granularity and speed of control in complex systems with interconnected machines over conventional notification and scheduling systems.” In response, it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Moreover, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., controlling both machine-to-machine diagnosing, escalating recruitment of human operators based on the diagnostics associated with both the problematic machine and machines that are operatively coupled to the problematic machine, networking/use of sensors in peripheral machines to diagnose issues, and  use of user submitted soft fields and cloud management capabilities to control the operation of remote machines in response to problematic events improves granularity and speed of control in complex systems with interconnected machines over conventional notification and scheduling systems) In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

7.	Applicant submits “Maturana fails to disclose a computer-operated contacting is configured to "send a second set of machine instructions to the problematic machine, wherein the second set of machine instructions causes the problematic machine to continue operating at a reduced capacity". [Applicant’s Remarks, 01/04/2021, pages 6-7] 

In response to the Applicant’s argument that “Maturana fails to disclose a computer-operated contacting is configured to "send a second set of machine instructions to the problematic machine, wherein the second set of machine instructions causes the problematic machine to continue operating at a reduced capacity,” the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 03/22/2021 which has been addressed in the updated rejection below. Applicant’s argument concerning the §103 rejection of independent claim 1 has been considered, but is primarily raised in support of the new limitations added to independent claim 1, which have not previously been presented or considered, and therefore the amendments and supporting arguments are believed to be fully addressed via the updated §103 rejections set forth in the instant office action, which provides a new reference to address the amended claim. Lastly, it is noted that Maturana was not asserted as disclosing the disputed limitation.

8.	Applicant submits “Schneier fails to rectify the deficiencies of Maturana, Guggari, and Lane. Schneier merely discloses an incident monitoring system, which fails to disclose a system that allows for user- submitted parameters in soft fields to customize management of the task and notification system associated with problematic workflow events to fit the needs of the particular 

Applicant submits “Schneier fails to rectify the deficiencies of Maturana, Guggari, and Lane. Schneier merely discloses an incident monitoring system, which fails to disclose a system that allows for user- submitted parameters in soft fields to customize management of the task and notification system associated with problematic workflow events to fit the needs of the particular task, as recited in amended independent claim.” In response, it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Moreover, in response to applicant's argument that Schneier fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a system that allows for user- submitted parameters in soft fields to customize management of the task and notification system associated with problematic workflow events to fit the needs of the particular task, as recited in amended independent claim) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

9.	Applicant submits “Solomon fails to rectify the deficiencies of Maturana, Guggari, Lane, and Schneier.” [Applicant’s Remarks, 01/04/2021, page 7] 

Applicant submits “Solomon fails to rectify the deficiencies of Maturana, Guggari, Lane, and Schneier.” In response, it is noted that this argument is a mere allegation of patentability by 

10.	Applicant submits “McGreevy fails to rectify the deficiencies of Maturana, Guggari, Lane, Schneier, and Solomon.” [Applicant’s Remarks, 01/04/2021, page 7] 

	Applicant submits “McGreevy fails to rectify the deficiencies of Maturana, Guggari, Lane, Schneier, and Solomon.” In response, it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Accordingly, this argument is found unpersuasive. 

11.	Applicant submits “In view of the corrections to the amended claims to comply with the requirements set forth by the Notice of Non-Compliant amendment, Applicant respectfully submits that the deficiencies have been addressed and requests reconsideration.” [Applicant’s Remarks, 03/22/2021, page 7]

	In response to Applicant’s statement indicating that “in view of the corrections to amended claims to comply with the requirements set forth by the Notice of Non-Compliant amendment, the 

12.	 Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.

Claim Rejections - 35 USC § 103

13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

15.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

16.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

17.	Claims 1-6, 8-11, 13-15, and 17-19 are rejected under 35 U.S.C. 103 as unpatentable over in view of Maturana et al., Pub. No.: US 2014/0047107 A1, [hereinafter Maturana], in view of Schneier et al., Pub. No.: US 2002/0087882 A1, [hereinafter Schneier], in view of Solomon et al., Patent No.: US 8,762,190 B1, [hereinafter Solomon], in view of McGreevy et al., Pub. No.: US 2010/0082129 A1, [hereinafter McGreevy], in further view of Butler, Pub. No.: US 2007/0012052 A1, [hereinafter Butler].

As per claim 1, Maturana teaches a scheduling system, comprising: a first sensor configured to detect a first set of information about a first problematic workflow event associated with a problematic machine (paragraph 0002, discussing systems and methods that provide remote monitoring services for an industrial automation system over a cloud infrastructure; paragraph 0003, discussing that industrial controllers and their associated I/O devices are central to the operation of modern automation systems. These controllers interact with field devices on the plant floor to control automated processes relating to such objectives as product manufacture, material handling, batch processing, supervisory control, and other such applications; paragraph 

a computer-operated controller, wherein the computer-operated controller is configured to: send a first set of machine instructions to control the operation of a peripheral machine operatively coupled to the problematic machine (paragraph 0050, discussing that providing industrial devices with cloud capability can offer a number of advantages particular to industrial automation. For one, cloud-based storage offered by the cloud platform can be easily scaled to accommodate the large quantities of data generated daily by an industrial enterprise. Moreover, multiple industrial facilities at different geographical locations can migrate their respective automation data to the cloud for aggregation, collation, collective analysis, and enterprise-level reporting without the need to establish a private network between the facilities. Industrial devices 108 and 110 having smart configuration capability can be configured to automatically detect and communicate with the cloud platform 102 upon installation at any facility, simplifying integration with existing cloud-based data storage, analysis, or reporting applications used by the enterprise. In another exemplary application, cloud-based diagnostic applications can monitor the health of respective automation systems or their associated industrial devices across an entire plant, or across multiple industrial facilities that make up an enterprise. Cloud-based lot control applications can be used to track a unit of product through its stages of production and collect production data for each unit as it passes through each stage (e.g., barcode identifier, production statistics for each stage of production, quality test data, abnormal flags, etc.). These industrial cloud-computing applications are only intended to be exemplary, and the systems and methods described herein are not limited to these particular applications.  The cloud platform 102 can allow software vendors to provide software as a service, removing the burden of software maintenance, upgrading, and backup from their customers; paragraph 0051, discussing that  maintaining stability and integrity of the physical equipment comprising a manufacturing environment is a high priority for most industrial enterprises. To this end, it would be beneficial to monitor and forecast conditions of the various industrial systems and the devices that make up those systems to prevent harmful or catastrophic events from occurring (e.g., events that may result in machine downtime, sub-

select a first set of contacts from a hierarchical contact list as a function of a first potential severity correlated with the first set of information about the first problematic workflow event associated with the problematic machine (paragraph 0079, discussing that FIG. 11 illustrates an exemplary notification architecture that can be leveraged in connection with intelligent alarming. In this example system, reporting services residing on the cloud platform can include a notification component and an analytics component. Analytics component 1106 can determine whether 

automatically make an attempt to notify each of the first set of contacts (paragraph 0079, discussing that when an actionable condition is detected within the industrial data 1110, analytics component 1106 can inform notification component 1104 that personnel are to be notified. In response, notification component 1104 can identify one or more specific plant employees who are to receive the notification, as well as information identifying a user notification device, phone number, or email address for each person to be notified; paragraph 0080, discussing that notification component 1104 can determine this notification information by cross-referencing configuration data 1108 that identifies which personnel are to be notified for a given type of condition, one or more notification methods for each identified person, and/or other relevant information. When analytics component 1106 determines that a subset of the industrial data 1110 requires action to be taken by plant personnel, notification component 1104 can reference configuration data 1108 to determine, for example, which personnel should be notified, which user devices should receive the notification, a required action to be taken by the recipient, a due date for the action, a format for the notification, and/or other relevant information. Configuration data 1108 can maintain multiple separate personnel lists respectively associated with different types of actionable situations.  In some embodiments, the personnel list selected for a given notification can be at least partly a function of context data associated with the relevant subset of industrial data 1110.  For example, if industrial data 1110 indicates that a process parameter has exceeded a setpoint value, notification component 1104 can identify the list of personnel to receive the notification based on the area or workcell to which the process parameter relates; paragraph 0081, discussing that once the appropriate personnel and devices to be notified have been determined, notification component 1104 can deliver notifications 1114 to one or more notification destinations. The notification can be sent to an Internet-capable client device 1118, such as a phone, a tablet computer, a desktop computer, or other suitable devices.  In some embodiments, a cloud application running on the cloud platform can provide a mechanism for notified personnel to communicate with one another via the cloud…);
receive a response from the first set of contacts regarding the first problematic workflow event (paragraph 0079, discussing that when an actionable condition is detected within the industrial data 1110, analytics component 1106 can inform notification component 1104 that personnel are to be notified. In response, notification component 1104 can identify one or more specific plant employees who are to receive the notification, as well as information identifying a user notification device, phone number, or email address for each person to be notified; paragraph 0081, discussing that once the appropriate personnel and devices to be notified have been determined, notification component 1104 can deliver notifications 1114 to one or more notification destinations. The notification can be sent to an Internet-capable client device 1118, such as a phone, a tablet computer, a desktop computer, or other suitable devices.  In some embodiments, a cloud application running on the cloud platform can provide a mechanism for notified personnel to communicate with one another via the cloud (e.g., establish a conference call using Voice-over-IP).  Notification component 1104 can also be configured to send the notification 1114 periodically at a defined frequency until the recipient positively responds to the notification (e.g., by sending a manual acknowledgement via the client device 1118);

generate a second set of information about a second problematic workflow event as a function of the response from the first set of contacts regarding the first problematic workflow event (paragraph 0081, discussing that notification component 1104 can also be configured to send the notification 1114 periodically at a defined frequency until the recipient positively responds to the notification (e.g., by sending a manual acknowledgement via the client device 1118). The notification component 1104 can also be configured to escalate an urgency of high-priority notifications if an acknowledgment is not received within a predetermined amount of time.  This urgency escalation can entail sending the notification 1114 at a gradually increasing frequency, sending the notification to devices associated with secondary personnel if the primary personnel do not respond within a defined time period, or other such escalation measures);
select a second set of contacts from the hierarchical contact list (paragraph 0081, discussing that notification component 1104 can also be configured to send the notification 1114 periodically at a defined frequency until the recipient positively responds to the notification (e.g., by sending a manual acknowledgement via the client device 1118). The notification component 1104 can also be configured to escalate an urgency of high-priority notifications if an acknowledgment is not received within a predetermined amount of time.  This urgency escalation can entail sending the notification 1114 at a gradually increasing frequency, sending the notification to devices associated with secondary personnel if the primary personnel do not respond within a defined time period, or other such escalation measures); and

automatically make an attempt to notify each of the second set of contacts (paragraph 0081, discussing that notification component 1104 can also be configured to send the notification 1114 periodically at a defined frequency until the recipient positively responds to the notification (e.g., by sending a manual acknowledgement via the client device 1118). The notification component 1104 can also be configured to escalate an urgency of high-priority notifications if an acknowledgment is not received within a predetermined amount of time.  This urgency escalation can entail sending the notification 1114 at a gradually increasing frequency, sending the notification to devices associated with secondary personnel if the primary personnel do not respond within a defined time period, or other such escalation measures).

While Maturana teaches automatically make an attempt to notify each of the first set of contacts and selecting a second set of contacts from the hierarchical contact list, it does not explicitly teach that the notifying is done by automatically escalating through a first series of contact methods for the at least one of the first set of contacts and that the selecting is done as a function of a second potential severity associated with the response from the first set of contacts regarding the first problematic workflow event. Maturana does not explicitly teach wherein the machine instructions cause a second sensor coupled to the peripheral machine to analyze a deficiency of the problematic machine; in response to the analyzed deficiency of the problematic machine, send a second set of machine instructions to the problematic machine, wherein the second set of machine instructions causes the problematic machine to continue operating at a reduced capacity based on user inputted parameter/value entries associated with the problematic machine; by automatically escalating through a first series of contact methods for the at least one of the first set of contacts, wherein the first set of contacts are associated with a set of contact priorities for each contact, and wherein the set of contact priorities ranks and prioritizes contact methods; select a second set of contacts from the hierarchical contact list as a function of a second potential severity associated with the response from the first set of contacts regarding the first problematic workflow event; and automatically make an attempt to notify each of the second set of contacts about an updated workflow by automatically escalating through a second series of contact methods for the at least one of the second set of contacts. Schneier in the analogous art of notification systems teaches:

select a second set of contacts from the hierarchical contact list as a function of a second potential severity associated with the response from the first set of contacts regarding the first problematic workflow event (paragraph 0005, discussing methods and systems for dynamic network intrusion monitoring, detection and response. In an exemplary implementation, these methods and systems may be used to deploy and provide a managed security monitoring service (the "MSM service") that monitors a customer's network activity using a probe or "sentry" system, collects status data from monitored components, filters or otherwise analyzes the collected0 data for activity possibly implicating security concerns, alerts and transmits information about such activity to trained security analysts working at secure operations centers ("SOCs"), and then guides the security analysts and customer through an appropriate response (with appropriate follow-up, if necessary; paragraph 0087, discussing that FIG. 5 is a flowchart showing an 

automatically make an attempt to notify each of the second set of contacts about an updated workflow (paragraph 0063, discussing that SOCRATES 6000 can send alerts to MSM service personnel or customer contacts.  Such alerts can be delivered by a wide variety of means including email, pager, telephone and cellular phone depending on a variety of factors, including the customer's needs, the configuration of the MSM service for the particular customer and contractual terms in a service level agreement.  In a preferred embodiment, SOCRATES 6000 can maintain audit logs of all alerts issued, for tracking and other purposes; paragraph 0087, discussing that FIG. 5 is a flowchart showing an exemplary implementation of incident handling by a security analyst.  In step 500, a security analyst is notified by his or her console that a problem ticket has arrived.  In step 505, the security analyst picks up the ticket, and in step 510, he or she begins to investigate it. If more information is needed from the customer, the analyst can contact the customer to get such information. Otherwise, in step 525, the analyst determines whether he or she can handle the ticket or whether the ticket needs to be escalated. If the ticket needs to be escalated, the ticket can be transferred to another analyst (or security engineer) for investigation. Once an analyst (or security engineer) is capable of handling the ticket, he or she determines the symptoms, vulnerabilities and recommended solutions associated with the ticket; paragraph 0099, discussing that escalations may be of various types, including time-based and event-driven. Time-based escalations can be intended to capture problems that have remained in a particular state beyond a specified period of time. Event-based escalations can be designed to trigger immediately when a predefined condition is met. When escalation criteria are met, workflow procedures can be defined to perform one or more actions. Examples of such actions include: sending notification of the problem to the appropriate group or individual; reassigning the problem; 

Maturana is directed toward systems and methods that provide remote monitoring services for an industrial automation system over a cloud infrastructure. Schneier is directed toward methods and systems for event monitoring, detection and response. Therefore they are deemed to be analogous as they both are directed towards incident management methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maturana to include the teachings of Schneier, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust system by automating the process of impact analysis, event escalation and fault resolution.

While the Maturana-Schneier teaches automatically making an attempt to notify each of the second set of contacts about an updated workflow, it does not explicitly teach that the attempt to notify each of the second set of contacts is done by automatically escalating through a second series of contact methods for the at least one of the second set of contacts. The Maturana-Schneier combination does not explicitly teach wherein the machine instructions cause a second sensor coupled to the peripheral machine to analyze a deficiency of the problematic machine; in response to the analyzed deficiency of the problematic machine, send a second set of machine instructions to the problematic machine, wherein the second set of machine instructions causes the problematic machine to continue operating at a reduced capacity based on user inputted parameter/value entries associated with the problematic machine; by automatically escalating through a first series of contact methods for the at least one of the first set of contacts, wherein the first set of contacts are associated with a set of contact priorities for each contact, and wherein the set of contact priorities ranks and prioritizes contact methods; by automatically escalating through a second series of contact methods for the at least one of the second set of contacts. Solomon in the analogous art of notification systems teaches this concepts. Solomon teaches:

automatically make an attempt to notify each of the first set of contacts by automatically escalating through a first series of contact methods for the at least one of the first set of contacts (col. 4, lines 13-35, discussing that various embodiments are directed towards generating schedules for managing team members that may be responsible to be on-call for responding to incidents that may occur. In at least one of the various embodiments, these schedules may be configured to schedule team members and manage the rotation of on-call schedules for one or more team members assigned to one or more schedule layers. In at least one of the various embodiments, the schedules may be employed to determine which team member may be responsible to respond and/or resolve incidents that may be reported and/or detected. In at least one of the various embodiments, if a team member is determined to be the on-call or responsible team member, the notification engine may determine the methods for notify the responsible of the incidents. Further, in at least one of the various embodiments, the notification engine may monitor whether the responsible team has received the notification. If the notification message is not acknowledged by the responsible team member, the notification engine may employ other notification methods in an attempt to ensure that the responsible team member is notified. In some 

wherein the first set of contacts are associated with a set of contact priorities for each contact, and wherein the set of contact priorities ranks and prioritizes contact methods (col. 8, lines 4-17, discussing that in one embodiment, schedule manager server 116 employs various techniques for generation of resource schedules and notification policies. Schedule manager server 116 may be operative to perform notifications based on one or more notification rules and/or policies.  Also, schedule manager server 116 may be arranged to interface/integrate with one or more external systems such as telephony carriers, email systems, web services, or the like, to send notifications relating to scheduling and/or incidents. In some cases, incidents may be generated based on communication from one or more monitoring systems, such as monitoring server 114; col. 27, lines 9-19, discussing that in least one of the various embodiments, team members may establish a profile that includes the information necessary to use notification methods they prefer. In at least one of the various embodiments, the team member profile may include rules for determining from among various notification methods.  Such rules may take into account various factors, such as, time-of-day, severity of the underlying incident, the service associated with the incident, number times notified (e.g., the first notification may use email but the second notification may use SMS), or the like, or combination thereof; col. 28, lines 9-17, discussing that if the incident remains unacknowledged by a responsible team member beyond the timeout value associated with that step in the escalation policy, or the contacted user explicitly requests it, the process may advance to the next step in the escalation policy. In at least one of the various embodiments, this may involve retrieving another schedule, and once again looking up the on call person by repeating the block 1405 against the new schedule; col. 28, lines 58-65, discussing that the notification methods that may be available for the responsible team member may be determined. In at least one of the various embodiments, each team member may have 

automatically make an attempt to notify each of the second set of contacts about an updated workflow by automatically escalating through a second series of contact methods for the at least one of the second set of contacts (abstract, discussing that embodiments are directed towards generating and managing schedules. In at least one of the various embodiments, these may be employed to determine which resource is responsible to respond and/or resolve incidents that may be reported and/or detected. In at least one of the various embodiments, if a team member is determined to be the on-call or responsible team member, the notification engine may determine the methods for notify the responsible of the incidents; col. 4, lines 13-35, discussing that various embodiments are directed towards generating schedules for managing team members that may be responsible to be on-call for responding to incidents that may occur. In at least one of the various embodiments, these schedules may be configured to schedule team members and manage the rotation of on-call schedules for one or more team members assigned to one or more schedule layers. In at least one of the various embodiments, the schedules may be employed to determine which team member may be responsible to respond and/or resolve incidents that may be reported and/or detected. In at least one of the various embodiments, if a team member is determined to be the on-call or responsible team member, the notification engine may determine the methods for notify the responsible of the incidents. Further, in at least one of the various embodiments, the notification engine may monitor whether the responsible team has received the notification. If the notification message is not acknowledged by the responsible team member, the notification engine may employ other notification methods in an attempt to ensure that the responsible team member is notified. In some cases, the notification engine may determine that a notification message should be sent to one or more additional team members; 



The Maturana-Schneier-Solomon combination does not explicitly teach wherein the machine instructions cause a second sensor coupled to the peripheral machine to analyze a deficiency of the problematic machine; and in response to the analyzed deficiency of the problematic machine, send a second set of machine instructions to the problematic machine, wherein the second set of machine instructions causes the problematic machine to continue operating at a reduced capacity based on user inputted parameter/value entries associated with the problematic machine. McGreevy in the analogous art of industrial control system teaches:

wherein the machine instructions cause a second sensor coupled to the peripheral machine to analyze a deficiency of the problematic machine (abstract, discussing a visualization system integrated with an enterprise manufacturing intelligence (EMI) system utilizing preconfigured EMI data models, workflow reports and process event notifications to optimize a manufacturing process; paragraph 0004, discussing that another type of industrial controller at the core of an industrial control system is the process controller of a distributed control system (DCS). The process controller is typically programmed by a control engineer for continuous 

The Maturana-Schneier-Solomon combination is directed toward incident monitoring and reporting systems. McGreevy is directed toward visualization systems that interact with industrial control systems, process operators and process engineers based in part on exchanging data with an enterprise manufacturing intelligence system for generating workflow schedules and maintenance work orders. Therefore they are deemed to be analogous as they both are directed towards incident management methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Maturana-Schneier-Solomon combination to include the teachings of McGreevy, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive system by providing users with collaborative toolsets to help monitor operating conditions of facility equipment, thereby providing continuous assessment of a facility's performance.
in response to the analyzed deficiency of the problematic machine, send a second set of machine instructions to the problematic machine, wherein the second set of machine instructions causes the problematic machine to continue operating at a reduced capacity based on user inputted parameter/value entries associated with the problematic machine. However, Butler in the analogous art of fault management systems teaches this concept (paragraph 0006, discussing an interactive system having two or more controllers are that are capable of detecting component operating parameters and communicating the operating parameter information to at least one other controller to enable confirming diagnostics for predicting potential component failure or required servicing; paragraph 0035, discussing that the blower motor controller may receive a request from either an indoor air handler/blower controller or a furnace controller to establish any desired speed of the blower motor, within a predetermined operating range (i.e., parameter/value entries associated with the problematic machine); paragraph 0037, discussing that where the blower motor controller experiences an overheating condition  (i.e., deficiency of the problematic machine) and responsively reduces the blower motor speed during a call for high stage heating, the blower motor controller communicates the reduced blower speed condition via the network to the furnace controller. The furnace controller responds to this communication by responsively switching the operation of the furnace from high stage "W1" operation to low stage "W2" operation, regardless of whether the thermostat is calling for "W1" high stage heating... In the event the blower motor controller communicates a reduced blower motor speed, the furnace controller will request the blower motor controller to establish the low speed blower motor operation corresponding to the "W2" low heating stage (i.e., instructing the blower motor controller to establish the low speed blower motor operation corresponding to the "W2" low heating stage is considered to be causing the problematic machine to continue operating at a reduced capacity), and communicate a lock-out of high stage heating via the network to the thermostat…; paragraph 0038, discussing that in the situation where the thermostat is calling for high capacity "Y2" second 

The Maturana-Schneier-Solomon-McGreevy combination is directed toward incident monitoring and reporting systems. Butler is directed toward a fault mronitoring method and system. Therefore they are deemed to be analogous as they both are directed towards incident management methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Maturana-Schneier-Solomon-McGreevy combination to include sending a second set of machine instructions to the problematic machine in response to the analyzed deficiency of the problematic machine, wherein the second set of machine instructions causes the problematic machine to continue operating at a reduced capacity based on user inputted parameter/value entries associated with the problematic machine, as taught Butler, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust system by allowing machines to operate in a  reduced-capacity mode, thereby enabling machines to continue operation prior and avoid process disruptions prior to repair.

As per claim 2, Maturana teaches the scheduling system of claim 1, wherein the first sensor comprises a user interface through which a human user manually enters a portion of the first set of information (paragraph 0057, discussing that an on-premise cloud agent 306 is configured to collect and organize the live or historical data from the controllers, either directly or by accessing data historian 304, and send the collected data to the cloud platform for storage. The process of collecting the data involves intelligent sorting and organizing based on defined criteria, including but not limited to time of occurrence and/or user-defined priorities.  Cloud agent 

As per claim 3, Maturana teaches the scheduling system of claim 1, wherein the first sensor comprises a computer sensor configured to detect at least a portion of the first set of information (paragraph 0062, discussing that cloud agent 306 may also associate metadata with selected subsets of the data prior to migration to the cloud, thereby contextualizing the data within the industrial environment.  For example, cloud agent 306 can tag selected subsets of the data with a time indicator specifying a time at which the data was generated, a quality indicator, a production area indicator specifying a production area within the industrial enterprise from which the data was collected, a machine or process state indicator specifying a state of a machine or process at the time the data was generated, a personnel identifier specifying an employee on duty at the time the data was generated, or other such contextual metadata.  In this way, cloud agent 306 can perform layered processing of the collected data to generate meta-level knowledge that can subsequently be leveraged by cloud-based analysis tools to facilitate enhanced analysis of the data in view of a larger plant context. Cloud agent 306 can also send messages to cloud-level agents using agent communication languages to perform multi-layered analytics-boundaries). 

As per claim 4, Maturana teaches the scheduling system of claim 1, wherein the first sensor comprises a sensor configured to inspect a product to determine whether quality standards have been met (paragraph 0064, discussing that through the configuration interface provided by cloud agent 306, users at the plant facility 302 can dynamically configure one or more message queues 314 that respectively define how the data is processed in the cloud platform 308.  In the present example, separate queues have been defined for alarms, live data, historical data, and motor drive data. The historical data queue relates to time-series records, which can be accessed through an application programming interface (API). The alarms queue relates to abnormal situations, where the alarm data can also be accessed through the API.  This alarms queue can comprise multiple queues associated with different alarm priorities, to allow for individual processing for different alarms having different levels of criticality.  In some embodiments, servers, controllers, switches, etc., can be monitored using a number of protocols, and at a certain point alarms can be queued up and cloud agent 306 can send the alarms to the cloud.  Alarms can be reactive (e.g., alarms that trigger when a motor fails, when a CPU crashes, when an interlock is tripped, etc.) or proactive (e.g., track consumables on a machine and generate an alarm when time to reorder, monitor cycle counts on a machine and generate an alarm when to schedule preventative maintenance, generate an alarm when temperatures go out of defined bandwidths, send a notification when a computer's memory is 80% full, etc.; paragraph 0079, discussing that fig. 11 illustrates an exemplary notification architecture that can be leveraged in connection with intelligent alarming. In this example system, reporting services residing on the cloud platform can include a notification component and an analytics component. Analytics component 1106 can determine whether selected subsets of industrial data stored on cloud storage meet one or more predefined notification conditions. These can include such conditions as detecting that a particular process value has exceeded a defined setpoint, detecting a transition to a particular machine state, detecting an alarm condition, determining that a specified production goal has been achieved, or other such conditions that can be detected through analysis of the industrial data 

As per claim 5, Maturana teaches the scheduling system of claim 1, wherein the computer-operated controller is configured to prioritize each of the first set of contacts relative to one another, and wherein the computer-operated controller is configured to automatically make an attempt to notify each of the first set of contacts as a function of its priority (paragraph 0067, discussing that users can assign priorities to respective data tags or tag groups at the customer site. These priority assignments can be stored in the message queuing database 420 of the cloud agent 306. Accordingly, when queue processing services 416 package the collected data to be moved to the cloud platform, the collected data items can be packaged into data packets according to priority, and the respective data packet headers populated with the appropriate priority level; paragraph 0068, discussing that when cloud agent sends a data packet to the cloud-based remote monitoring service, the service reads the data header information to determine a priority assigned to the data and sends the data packet to a selected one of the user defined message queues 314 based on the priority. On the other side of the message queues, a worker role 322 processes data in the respective queues according to the predefined processing definitions. Worker role determines how the queued data is to be processed based on behavior assemblies stored in a customer-specific manifest. Behavior assemblies define and implement customer-specific capabilities and preferences for processing monitored data. Behavior assemblies can be dynamically uploaded by a user at the plant facility through cloud agent, which facilitates dynamic extension of SaaS cloud computing capability; paragraph 0080, discussing that notification component 1104 can determine this notification information by cross-referencing 

As per claim 6, Maturana teaches the scheduling system of claim 1, wherein the second set of information comprises an unavailability of at least one of the first set of contacts (paragraph 0081, discussing that notification component 1104 can also be configured to send the notification 1114 periodically at a defined frequency until the recipient positively responds to the notification (e.g., by sending a manual acknowledgement via the client device 1118). The notification component 1104 can also be configured to escalate an urgency of high-priority notifications if an acknowledgment is not received within a predetermined amount of time.  This urgency escalation can entail sending the notification 1114 at a gradually increasing frequency, sending the notification to devices associated with secondary personnel if the primary personnel do not respond within a defined time period, or other such escalation measures).

As per claim 8, although not taught by Maturana, McGreevy teaches the scheduling system of claim 1, wherein the second set of information comprises an unavailability of a machine in an assembly line (abstract, discussing a visualization system integrated with an enterprise manufacturing intelligence (EMI) system utilizing preconfigured EMI data models, workflow reports and process event notifications to optimize a manufacturing process; paragraph 0057, 

The Maturana-Schneier-Solomon combination is directed toward incident monitoring and reporting systems. McGreevy is directed toward visualization systems that interact with industrial control systems, process operators and process engineers based in part on exchanging data with an enterprise manufacturing intelligence system for generating workflow schedules and maintenance work orders. Therefore they are deemed to be analogous as they both are directed towards incident management methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Maturana-Schneier-Solomon combination to include the teachings of McGreevy, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive system by providing users with collaborative toolsets to help monitor operating conditions of facility equipment, thereby providing continuous assessment of a facility's performance.

As per claim 9, although not taught by Maturana, McGreevy teaches the scheduling system of claim 8, further comprising a scheduler that reschedules a task for the assembly line for at least one of the second set of contacts, wherein the step of automatically making the attempt 

The Maturana-Schneier-Solomon combination is directed toward incident monitoring and reporting systems. McGreevy is directed toward visualization systems that interact with industrial control systems, process operators and process engineers based in part on exchanging data with an enterprise manufacturing intelligence system for generating workflow schedules and maintenance work orders. Therefore they are deemed to be analogous as they both are directed towards incident management methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Maturana-Schneier-Solomon combination to include the teachings of McGreevy, since the claimed invention is merely 

As per claim 10, Maturana teaches the scheduling system of claim 1, wherein the computer-operated controller is further configured to receive the response to the attempt to notify at least one of the first set of contacts as a transmission of at least a portion of the second set of information from the at least one of the first set of contacts (paragraph 0081, discussing that notification component 1104 can also be configured to send the notification 1114 periodically at a defined frequency until the recipient positively responds to the notification (e.g., by sending a manual acknowledgement via the client device 1118). The notification component 1104 can also be configured to escalate an urgency of high-priority notifications if an acknowledgment is not received within a predetermined amount of time.  This urgency escalation can entail sending the notification 1114 at a gradually increasing frequency, sending the notification to devices associated with secondary personnel if the primary personnel do not respond within a defined time period, or other such escalation measures).

As per claim 11, Maturana teaches the scheduling system of claim 1, wherein the response to the attempt to notify at least one of the first set of contacts comprises an alarm triggered when the at least one of the first set of contacts fails to respond within a threshold period of time (paragraph 0081, discussing that notification component 1104 can also be configured to send the notification 1114 periodically at a defined frequency until the recipient positively responds to the notification (e.g., by sending a manual acknowledgement via the client device 

As per claim 13, Maturana teaches the scheduling system of claim 1, wherein the computer-operated controller is further configured to notify at least one of the second set of contacts as a function of the second set of information (paragraph 0080, discussing that notification component can determine this notification information by cross-referencing configuration data that identifies which personnel are to be notified for a given type of condition, one or more notification methods for each identified person, and/or other relevant information. When analytics component determines that a subset of the industrial data requires action to be taken by plant personnel, notification component can reference configuration data to determine, for example, which personnel should be notified, which user devices should receive the notification, a required action to be taken by the recipient, a due date for the action, a format for the notification, and/or other relevant information. Configuration data can maintain multiple separate personnel lists respectively associated with different types of actionable situations.  In some embodiments, the personnel list selected for a given notification can be at least partly a function of context data associated with the relevant subset of industrial data; paragraph 0081, discussing that notification component can also be configured to send the notification periodically at a defined frequency until the recipient positively responds to the notification (e.g., by sending a manual acknowledgement via the client device). The notification component can also be configured to escalate an urgency of high-priority notifications if an acknowledgment is not received within a predetermined amount of time. This urgency escalation can entail sending the notification at a gradually increasing frequency, sending the notification to devices associated with 

The Maturana-Schneier-Solomon combination is directed toward incident monitoring and reporting systems. McGreevy is directed toward visualization systems that interact with industrial control systems, process operators and process engineers based in part on exchanging data with 

As per claim 14, Maturana teaches the scheduling system of claim 13, wherein the computer-operated controller is further configured to automatically make the attempt to notify at least one of the second set of contacts (paragraph 0080, discussing that notification component 1104 can determine this notification information by cross-referencing configuration data 1108 that identifies which personnel are to be notified for a given type of condition, one or more notification methods for each identified person, and/or other relevant information. When analytics component 1106 determines that a subset of the industrial data 1110 requires action to be taken by plant personnel, notification component 1104 can reference configuration data 1108 to determine, for example, which personnel should be notified, which user devices should receive the notification, a required action to be taken by the recipient, a due date for the action, a format for the notification, and/or other relevant information. Configuration data 1108 can maintain multiple separate personnel lists respectively associated with different types of actionable situations.  In some embodiments, the personnel list selected for a given notification can be at least partly a function of context data associated with the relevant subset of industrial data; paragraph 0081, discussing 

The Maturana-Schneier-Solomon combination is directed toward incident monitoring and reporting systems. McGreevy is directed toward visualization systems that interact with industrial control systems, process operators and process engineers based in part on exchanging data with an enterprise manufacturing intelligence system for generating workflow schedules and maintenance work orders. Therefore they are deemed to be analogous as they both are directed towards incident management methods. It would have been obvious to one of ordinary skill in the 

As per claim 15, Maturana teaches the scheduling system of claim 1, wherein the computer-operated controller is further configured to select the second set of contacts from the hierarchical contact list as a function of the second set of information (paragraph 0081, discussing that notification component 1104 can also be configured to send the notification 1114 periodically at a defined frequency until the recipient positively responds to the notification (e.g., by sending a manual acknowledgement via the client device 1118). The notification component 1104 can also be configured to escalate an urgency of high-priority notifications if an acknowledgment is not received within a predetermined amount of time.  This urgency escalation can entail sending the notification 1114 at a gradually increasing frequency, sending the notification to devices associated with secondary personnel if the primary personnel do not respond within a defined time period, or other such escalation measures).

As per claim 17, Maturana teaches the scheduling system of claim 1, wherein the at least one of the first set of contacts comprises a second sensor configured to detect a threshold amount of a material, and wherein the response to the attempt to notify the at least one of the first set of contacts comprises a signal that indicates that the second sensor has detected less than the threshold amount of the material (paragraph 0046, discussing that a given controller typically 

As per claim 18, Maturana teaches the scheduling system of claim 17, wherein the computer-operated controller is configured to, upon receiving the signal that indicates that the second sensor has detected less than the threshold amount of the material, automatically transmit a request to deliver some of the material (paragraph 0003, discussing that industrial controllers and their associated I/O devices are central to the operation of modern automation systems. These controllers interact with field devices on the plant floor to control automated processes relating to such objectives as product manufacture, material handling, batch processing, supervisory control, and other such applications. Industrial controllers store and execute user-defined control programs to effect decision-making in connection with the controlled process. Such programs can include, but are not limited to, ladder logic, sequential function charts, function block diagrams, structured text, or other such programming structures; paragraph 0064, discussing that through the configuration interface provided by cloud agent 306, users at the plant facility 302 can dynamically configure one or more message queues 314 that respectively define how the data is processed in the cloud platform 308.  In the present example, separate queues have been defined for alarms, live data, historical data, and motor drive data. The historical data queue relates to time-series records, which can be accessed through an application programming interface (API). The alarms queue relates to abnormal situations, where the alarm data can also be accessed through the API.  This alarms queue can comprise multiple queues associated with different alarm priorities, to allow for individual processing for different alarms having different levels of criticality.  In some embodiments, servers, controllers, switches, etc., can be monitored using a number of protocols, and at a certain point alarms can be queued up and cloud agent 306 can send the alarms to the cloud.  Alarms can be reactive (e.g., alarms that trigger when a motor fails, when a CPU crashes, when an interlock is tripped, etc.) or proactive (e.g., track consumables 

As per claim 19, although not explicitly taught by Maturana, McGreevy teaches the scheduling system of claim 18, wherein the computer-operated controller is further configured to alter a schedule of at least one of the second set of contacts as a function of the signal that indicates that the second sensor has detected less than the threshold amount of the material, and wherein the computer-operated controller is further configured to automatically make the attempt to notify at least one of the second set of contacts by transmitting the altered schedule to the at least one of the second set of contacts (paragraph 0073, discussing that in another aspect at 706 of the method 700 of maintaining a dynamic workflow report, process data provided by the operator, engineer or other sources such as sales or raw materials are reevaluated in light of the existing workflow report.  In some circumstances changes from any of these data sources can lead to a need to update the workflow report for implementation by the operator. For example, if another line assisting in the manufacture of the current product has an equipment failure resulting in significant downtime, then the workflow report for the remaining manufacturing lines must be updated with additional manufacturing quantity requirements. This mechanism allows for covering the lost production without losing time in line reconfiguration because the operator was unaware that additional production was required. In another example, a shortage of raw materials is discovered before the production lines requiring the raw materials are shutdown because of the insufficiency. An orderly changeover to a secondary product is allowed because of the updated workflow report; paragraph 0074, discussing a method 800 for notifying the appropriate personnel of production problems requiring corrective action. In one aspect at 802, a list of production problems requiring corrective action notification is generated based on data collected by the EMI 

The Maturana-Schneier-Solomon combination is directed toward incident monitoring and reporting systems. McGreevy is directed toward visualization systems that interact with industrial control systems, process operators and process engineers based in part on exchanging data with an enterprise manufacturing intelligence system for generating workflow schedules and maintenance work orders. Therefore they are deemed to be analogous as they both are directed towards incident management methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Maturana-Schneier-Solomon combination to include the teachings of McGreevy, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive system by providing information about different issues, thereby making it easier to associate a particular set of process conditions with a particular process problem.



As per claim 7, Maturana teaches the scheduling system of claim 6, but it does not explicitly teach further comprising a scheduler that reschedules a task for at least one of the second set of contacts, wherein the step of automatically making the attempt to notify each of the second contacts comprises transmitting the rescheduled task to the at least one of the second set of contacts. However, Guggari in the analogous art of notification systems teaches this concept (paragraph 0031, discussing a notification system to immediately inform service personnel of problems as necessary, such as a message or email to a cell phone or pager or computer pop up message. There is also a receipt affirmation function that confirms that a notification message was received and acknowledged.  Secondary and tertiary notifications are sent when a primary recipient does not acknowledge an affirmative notification within a configurable time limit. A severity report associated with a given problem is represented by a blinking color when it is unacknowledged and remains a blinking color until the given problem is cleared and returns to green or clear status. Severity reports once acknowledged change from blinking to a solid color. Reports that have been acknowledged by one user may be transferred or reassigned to another user upon administrative permission by a system supervisor or by requesting permission to transfer a second user and receiving permission from the second user.  A system supervisor can also display a list of users and severity reports being handled by the user, that is, a list of acknowledged and in progress severity reports assigned to a particular user to view and enable workload distribution to facilitate reassignments for balancing the work load; paragraph 0040, discussing that notifications can be an immediate message when a problem is detected or an advisory notification. The notification is sent to expert service personnel associated with the central server or can be directed to a service manager or local service person closest to 

The Maturana-Schneier-Solomon-McGreevy-Butler combination is directed toward incident monitoring and reporting systems. Guggari is directed toward a method and apparatus for remotely analyzing and affirmatively notifying appropriate personnel of problems and events. Therefore they are deemed to be analogous as they both are directed towards incident management methods. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Maturana-Schneier-Solomon-McGreevy-Butler to include the teachings of Guggari, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust system by providing information about the magnitude of the issue, thereby allowing companies to make strategic decisions based on the impact to the company’s operations.

As per claim 16, Maturana teaches the scheduling system of claim 1, but it does not explicitly teach wherein the computer-operated controller is further configured to prioritize each of the second set of contacts as a function of the second potential severity and wherein the computer-operated controller is further configured to automatically make an attempt to notify each of the second set of contacts as a function of its priority. However, Guggari in the analogous art 

The Maturana-Schneier-Solomon-McGreevy-Butler combination is directed toward incident monitoring and reporting systems. Guggari is directed toward a method and apparatus 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	 Butler et al., US 2008/0073440 A1 – describes an interactive system having two or more controllers that are capable of detecting component operating parameters and communicating the operating parameter information to at least one other controller to enable confirming diagnostics for predicting potential component failure or required servicing.  
B.	Enzien, Pub. No.: US 2008/0080873 A1 – describes a plurality of electronic systems that can be connected to a diagnostic server that receives data from the one or more electronic systems. This data can be as rudimentary as machine operational status to highly complex data that could, for example, indicate a particular component failure or be used for future failure prediction analyses, or for scheduling of routine maintenance.

D.	Sanghvi, Pub. No.: US 2009/0228579 A1 – describes a unified service management system including a notification reporter that sends alert signals to management server(s) upon detecting faults that occur in the managed node  and/or the distributed network.  The faults may include, for example, an abrupt shut down of the managed node, application errors, hardware breakdowns, and physical damages occurring to the hardware parts. 
E.	Pham, Pub. No.: US 2005/0235660 A1, describes a smart system that provides the protection and control system with the ability to differentiate between "soft" and "hard" protection. For example, upon detection of a low-side fault, "soft" mode would allow continued operation of the compressor with intermittent power restriction in an effort to allow the compressor to operate in a reduced fashion. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683
/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683